Exhibit 10.2


Amendment To
Membership Interests Purchase Agreement


This Amendment, dated as of this 13th day of May, 2015, amends that certain
Membership Interests Purchase Agreement, dated November 14, 2014, by and among
Dale Jennings, Paul Abbott, Shawn McKeever and Mickey Ellis, as "Sellers"
thereunder, and GSE Performance Solutions, Inc. (previously known as GSE Power
Systems, Inc.), as "Purchaser" thereunder (the "Agreement") and is entered into
by and between Shawn McKeever, acting in his capacity as Sellers' Representative
as defined in, and authorized by, the Agreement, and the Purchaser.


Background


All capitalized terms used herein and not otherwise defined hall have the
meaning ascribed to them in the Agreement.  Pursuant to Section 7.18 of the
Agreement, each of the Sellers appointed Shawn McKeever as the Sellers'
Representative, with the power to execute any amendment to the Agreement,
excepting only amendments that would materially reduce the Purchase Price.


Pursuant to Section 2.3(a) of the Agreement, Sellers had the opportunity to earn
the Remainder amount by achieving a Successful TVA Renewal. Sellers were unable
to achieve the Successful TVA Renewal as a result of which Sellers have
forfeited the Remainder pursuant to the terms of the Agreement.


Notwithstanding the failure to achieve a Successful TVA Renewal, Sellers were
able to obtain a short-term renewal with the possibility of a longer term
renewal of the TVA Agreement to follow. As a result, Sellers' Representative and
Purchaser have agreed to amend Section 2.3(g) of the Agreement to provide for a
further opportunity for the Sellers to achieve a Successful TVA Renewal and earn
the Remainder.


Now therefore, intending to be legally bound hereby, the parties agree as
follows:


1.
 Section 2.3(g) of the Agreement is hereby amended and restated, in its
entirety, as follows:



(g) The Company is in the process of renewing its contract with the Tennessee
Valley Authority ("TVA"). If the Company is able to renew the TVA contract, on
or before December 31, 2015, for substantially the same scope and volume of
services as currently being provided, and the TVA contract includes a provision
for at least a 15% markup on the base hourly straight time rate of the employees
provided to TVA (a "Successful TVA Renewal"), and for one of the terms set forth
below, the Remainder will be paid to Sellers as follows:
a)
if the Successful TVA Renewal term is at least two years beyond May 15, 2015,
Purchaser will pay Sellers 100% of the Remainder.

b)
if the Successful TVA Renewal term is less than two years, but at least one
year, beyond May 15, 2015, Purchaser will pay Sellers 50% of the Remainder;
provided, however, if the Company is subsequently able to achieve an additional,
Successful TVA Renewal that results in a total, consecutive Successful TVA
Renewal term of at least two years from May 15, 2015, the Purchaser will pay
Sellers the remaining 50% of the Remainder.

In all other events, the Remainder shall be 100% forfeited by Sellers.




2.
In the event of a conflict between the provisions of this Amendment and the
Agreement, the Agreement shall be interpreted in a manner consistent with the
provisions of this Amendment.



3.
This Amendment may be executed in any number of counterparts each of which shall
be an original instrument and all of which, when taken together, shall
constitute one and the same agreement.



4.
Except as modified herein, the remainder of the Agreement remains in full force
and effect.



In witness whereof, and intending to be legally bound hereby, the parties have
executed this Amendment as of the day and year first set forth above.




Sellers'
Representative                                                                                                                GSE
Performance Solutions, Inc.




/s/ Shawn
McKeever                                                                                                              By:            /s/
Lawrence M. Gordon  
Shawn
McKeever                                                                                                                Lawrence
M. Gordon